Carroll, J.
In this proceeding under the workman’s compensation act, it was found that the employee was an insurance solicitor and collector, whose business required him to use the public streets. He was walking on a public sidewalk in the course of his employment, when he slipped on the ice and fell. He was awarded compensation. The insurer’s appeal brings the case to this court.
It was decided in McNicol’s Case, 215 Mass. 497, that an injury does not arise out of the employment unless it follows as a natural incident of the employee’s work. If the injury cannot be traced to the employment as a contributing, proximate cause, but comes from a danger to which the employee is exposed, apart from his employment, or if the *212danger causing the injury was not peculiar to his work, but was common to the neighborhood, then the injury does not arise out of the employment. This case was followed by Donahue’s Case, 226 Mass. 595. It was there held that an injury to an employee, caused by slipping upon ice in a public street, did not arise out of his employment, although he was called upon to use the street in the performance of his work; that the risk of falling upon a slippery street or sidewalk was common to everyone travelling on a street or on a highway, and was not peculiar to the employment. That case is decisive of the law of the Commonwealth. It has not been overruled. We are bound by it, and it must be followed in decisions arising under the workman’s compensation act. That an employee cannot recover under the act for an injury resulting from a fall upon ice on a public street is settled by Donahue’s Case; see Hewitt’s Case, 225 Mass. 1. The same principle was applied in Braley’s Case, 237 Mass. 105, and in Gardner’s Case, 247 Mass. 308.
The facts disclosed in Moran’s Case, 234 Mass. 566, and Cook’s Case, 243 Mass. 572, 573, distinguish them from the case before us.
It follows that the decree must be reversed and a decree entered for the insurer.

So ordered.